Bboyi.es, C. J.
1. The charge of the court in this case was fair and sufficiently full, and the refusal to charge as requested was not error.
2. The excerpt from the charge complained of, when considered in connection with the entire charge, was not error.
3. This court can not hold, as a matter of law, that there was no evidence authorizing the verdict; and, the finding of the jury having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

James Tift Mann, B. S. Roddenbery Jr., for plaintiff in error.
Milner & FarJcas, contra.